ShepheRD, J.
No error is assigned as to the rulings of the Judge upon the exceptions to the report of the “jury,” or commissioners, and the only exceptions presented for our consideration grow out of the trial of the issues, as to the damages sustained by the petitioner and the value of the benefits resulting to him by reason of the construction of the defendant’s road over his land.
The admission of the testimony objected to, and the refusal of the Court to give the first instruction prayed for by the defendant, may be considered together, as they substantially involve the same question, viz.: Whether the defendant is liable for damages to the growing crop on and outside of the right of way, which damages were actually sustained by'reason of, and incident to, the construction of the road. The mere statement of the proposition excludes the idea that the damages sought to be recovered were “ remote, speculative or contingent.” The action of the Court is fully sustained both by reason and authority. ■
“ The value of growing crops destroyed by the appropriation of the lands, both inside and outside of the location, * * (have) been held proper elements of damages.” Woods’ Railway Law, 2 vol., 917; Lance v. C. M. & St. P. R. R. Co., 57 Iowa, 636.
The second instruction asked for was properly refused, and there is no error in the charge upon the subject to which it relates. A mere glance at section 18 of defendant’s charter (2 Rev Stats., 342) will show that His Honor was correct. “After the assessment of the damages to be *381paid, and the'payment thereof, the property covered by the road ,and sixty-five feet on each side thereof, measuring from the base of the road, shall become to all intents and purposes vested in the company in fee simple.”
The addition to the third instruction was unquestionably proper. After a careful scrutiny of the entire charge, we are unable to find any error of which the defendant can complain.
No error. Affirmed.